DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, filed 04/22/2021, with respect to the claims still pending have been fully considered and are persuasive.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 35-50 and 52-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed apparatus for laser processing a work piece is considered allowable because of the structural features of the laser apparatus providing for its unique operational function.  In particular, wherein the controller is configured to control the operation of the first positioner to form the via such that the laser pulses irradiating the workpiece at the sequence of spot locations: a) vaporize a first region of the dielectric structure at the surface, thereby generating a high-pressure region between the first region of the dielectric structure and a first region of the electrical conductor structure, and b) heat the first region of the electrical conductor structure such that at least a portion of the heated first region of the electrical conductor structure is ejectable from the workpiece by the high-pressure region. These features include the technical advantage of creating a pocket or space (e.g., a high-pressure region containing pressurized heated gas, particles, etc., generated upon vaporization of the dielectric structure) beneath the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754